DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 17th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 17th, 2021 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 8, with respect to the objections of claims 4, 6 and 19 have been fully considered and are persuasive. Therefore, the objections of claims 6 and 19 have been withdrawn.  
Applicant's arguments, see pgs. 8-9, with respect to the rejections of claims 4 and 15-21 under 35 U.S.C 102(b) and 103(a) have been considered and are persuasive. Therefore, the rejections of claims 4 and 15-21 are withdrawn. 
Applicant's arguments, see pgs. 9-11, with respect to the rejections of claims 1, 3, 6-14 under 35 U.S.C 102(b) and 103(a) have been considered but are not persuasive in view of the following reasons. 
the sealing portion 810 is in direct contact with the top surface of substrate 110 as shown in Fig. 3C of Kwak for disclosing the above limitation. 
Applicant further argues that the via hole 811a of Kwak is not a recess pattern for the reason that the recited recess pattern can be seen as having an associated dip in the top surface of the top insulating layer whereas in Kwak, the top surface of sealant 810 is planar over the wires 300 and within the via hole 811a (see Applicant’s argument and pg. 11). The Examiner respectfully disagrees because it is noted that the features upon which applicant relies (i.e., the recited recess pattern can be seen as having an associated dip in the top surface of the top insulating layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In view of the foregoing reasons, the examiner believes that all Applicant's arguments and remarks are addressed. The examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are maintained for claims 1, 3, 6-14. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 Claim 21 recites the limitation “wherein a top surface of the top insulating layer within the recess pattern is closer to the substrate than over the plurality of wires” in lines 1-2, wherein the limitation is not being described in the original disclosure. Even though, Fig. 13 of the instant Application showing a recess pattern 501 with the top surface of the organic insulating layer 75 being dipped within the recess pattern and the drawing of Fig. 13 is not sufficient enough to provide support for the above limitation. Furthermore, proportions of features in the drawing are not evidence of actual proportions when drawing are not to scale (see MEPE 2125 II).  Therefore, the new claim 21 contains new matter.
Claim 22 recites the limitation “wherein a top surface of the top insulating layer within the recess pattern is closer to the substrate than over the plurality of wires” in lines 1-2, wherein the limitation is not being described in the original disclosure. Even though, Fig. 13 of the instant Application showing a recess pattern 501 with the top .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (Pub. No.: US 2005/0184927 A1), hereinafter as Kwak.
Regarding claim 1, Kwak discloses an array substrate in Figs. 2A-2B, 3C and 5A-5B comprising: a substrate (substrate 110) including a display area (display area 200) and a non-display area (area outside and surrounding display area 200) adjacent to the display area (see Fig. 2A and [0067]); a plurality of pixels (plurality of EL unit 230) disposed in the display area (see Fig. 2A-2B and [0073]); a first insulating layer (buffer layer 120) disposed on the substrate (see Figs. 2B, 3C and [0090]); a semiconductor layer (semiconductor active layer 130) disposed on a top surface of the first insulating layer (see Fig. 2B and [0080]); a second insulating layer (gate insulating layer 140) 
Regarding claim 3, Kwak discloses the array substrate of claim 1, wherein the top insulating layer covers the portion of the top surface of the substrate which is exposed by the recess pattern (see Fig. 3C).
Regarding claim 7, Kwak discloses the array substrate of claim 1, wherein the first insulating layer comprises a buffer layer (buffer 120), wherein the recess pattern at 
Regarding claim 9, Kwak discloses the array substrate of claim 1, wherein the top insulating layer comprises an inorganic layer (top insulating layer comprising protection layer 180 formed of an inorganic material) (see Fig. 3C and [0071]).  
Regarding claim 11, Kwak discloses the array substrate of claim 1, wherein a side wall of the recess pattern comprises an inner side surface of the first insulating layer (see Fig. 3C).
Regarding claim 12, Kwak discloses the array substrate of claim 11, wherein the side wall of the recess pattern is in direct contact with the top insulating layer (see Fig. 3C).
Regarding claim 13, Kwak discloses the array substrate of claim 11, wherein the recess pattern further penetrates the second insulating layer (via hole 811a penetrate gate insulating layer 140), and wherein the side wall of the recess pattern further comprises an inner side surface of the second insulating layer (see Fig. 3C and [0090]).
Regarding claim 14, Kwak discloses the array substrate of claim 1, wherein the top insulating layer covers the plurality of wires in the non-display area (in the area outside of the display area 200) (see Figs. 2A-2B and 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (Pub. No.: US 2005/0184927 A1), hereinafter as Kwak, as applied to claims 1 above, and further in view of Song et al. (Pub. No.: US 2007/0052878 A1), hereinafter as Song.
Regarding claim 6, Kwak discloses the array substrate of claim 1, but fails to disclose wherein the substrate comprises at least one polymide layer.   
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure and material of the substrate of Song because having such material would provide a flexible display substrate with more durable and less fragile and strong protection against external damage and outside environment.  
Regarding claim 8, Kwak discloses the array substrate of claim 1, but fails to disclose wherein the substrate comprises stacked layers including at least one base layer and at least one protective layer, wherein the base layer includes a polyimide material, and wherein the protective layer includes an organic material or an inorganic material.
Song discloses an array substrate comprising a substrate in Fig. 4A comprises stacked layers including at least one base layer (substrate 110) and at least one protective layer (protection layers 111a and 111b), wherein the base layer includes a polyimide material (see [0034]), and wherein the protective layer includes an organic material or an inorganic material (see [0033-0034]).
The substrate 110 of Kwak can be modified and formed from materials of substrate 110 of Song and having protection layers 111a and 111b on both surfaces for disclosing all limitation of claim 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate of Kwak to have the same structure .  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein a top surface of the top insulating layer has a first height with respect to the top surface of the substrate in the display area and a second height with respect to the top surface of the substrate in a portion overlapping the recess pattern, and wherein the first height is greater than the second height as recited in claim 10. 
Claims 4 and 15-20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein each of the wiring wires comprises: a wiring line; a wiring pad, wherein the wiring pad has an end overlapping at least part of the wiring line, and has another end wider than the wiring line; and a wiring connection portion in which the wiring line and the wiring pad contact each other and are electrically connected to each other as recited in claims 4 and 15. Claims 16-20 depend on claim 15, and therefore also include said claimed limitation.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818